Title: [Diary entry: 17 November 1787]
From: Washington, George
To: 

Saturday 17th. Thermometer at 44 in the morning—56 at Noon And 55 at Night. A very clear and pleasant Morning. Day fine, Wind tho’ not much of it at No. West. Rid to the Ferry, French’s, Dogue run and Muddy hole. At the first ground being too wet to Plow I sent them to Frenchs which was something drier being lay land.  At the other, cleaning the Barley, aided by some of the Dogue run people—but was not able to finish it. At Dogue run four plows were at work. The other hands were filling gullies before the Plows. At Muddy hole 3 plows were at Work. The other people & the small gang from the House were digging Potatoes tho’ it was bad doing it on acct. of the wetness of the earth. Mrs., Miss Stuart and the Miss[es] Custis together with Harriot W. went up to Abingdon, & Mr. Kelly & Geo. Steptoe Washington to Alexandria, after breakfast.